ON REMAND FROM ALABAMA SUPREME COURT
MONTIEL, Judge.
On April 11, 1991, this court affirmed the appellant’s conviction for robbery in the first degree. Archer v. State, 643 So.2d 597 (Ala. Crim.App.1991). In that opinion, this court held that the trial judge correctly denied the appellant’s motion to dismiss the indictment *604for want of a speedy trial. On April 17,1992, the Alabama Supreme Court remanded this case to this court with instructions that we “direct the trial court to conduct further hearings in which Archer will be allowed to testify as to any prejudice he may have suffered because of the delay in bringing his case to trial.” Ex parte Archer, 643 So.2d 601 (Ala.1992). Therefore, this cause is remanded to the Morgan Circuit Court. On remand, the circuit court shall conduct a full hearing at which the appellant will be afforded the opportunity to testify, as well as to present any other evidence, as to any prejudice he may have suffered as a result of the delay in bringing him to trial. After the appellant has presented his evidence at the hearing, the trial judge, after considering the factors set out in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), shall determine whether the appellant was denied a speedy trial.
REMANDED WITH DIRECTIONS.
All the Judges concur.